DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 23 February 2022.  Claims 1-4, 6, and 9-8 are pending. Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, and 21 are currently amended, and claim 22 is new.
Information disclosure statements (IDS) has been filed on 04/05/2022 and 07/05/ 2022 and considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 14-15, and 21 as being unpatentable under 35 USC 102 as anticipated by Fischer, claims 2, 9, and 16 under USC 103 as being unpatnentable over Fischer in view of Van Hende, claims 3, 10, and 17 under USC 103 as being unpatnentable over Fischer in view of GU,  claims 4, 11, and 18 under USC 103 as being unpatnentable over Fischer in view of Pahwa further in view of Suzuno, claims 5, 12, and 19 under USC 103 as being unpatnentable over Fischer in view of Woolley, and claims 6, 13, and 20 under USC 103 as being unpatnentable over Fischer in view of Downey are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter).

RE claim 1:
Fischer discloses a method, comprising: 
at an electronic device in communication with a display generation component and one or more input devices (Navigation device 200 communicates with display screen 206 and input device(s) 204 which include a touchpad/touchscreen input 250 + microphone input for voice command + input/output (I/O) ports 218… that is at least one input device, see at least ¶0101-0104 and fig. 3-4): 
receiving, via the one or more input devices, a sequence of one or more inputs corresponding to a request to display navigation directions using a respective mode of transportation from a first physical location to a second physical location {¶0009 and ¶0013: first location and second location is input by user to generate navigation… that means the imputed first location and second location is a request for direction that corresponds to a sequence of inputs; ¶0047: user input/specify an origin and destination and is received by the a navigation device and a server…¶0102-0104: input device 204 and touch panel provide integrated input so a user can touch to select a plurality of virtual buttons… that means the destination to “Earl Count” from fig. 12 which has a sequence of one or more are inputted using the input device 204; a mode of transport is selected for travel (per ¶0046, ¶0124 and fig. 6) using “choose a vehicle type” menu}; and 
in response to the sequence of one or more inputs corresponding to the request to display the navigation directions, displaying, via the display generation component (directions are shown to the user in fig. 9-12 from screen per ¶0134-0135…based on request from navigation device per ¶0044), the navigation directions including a visual representation of a first navigational segment of the navigation directions and a visual representation of a second navigational segment of the navigation directions (see fig. 8 and 12 for multiple navigational segments), wherein: 
the visual representation of the first navigational segment is separate from 
the visual representation of the second navigational segment (as shown in fig. 8 or 12, also see ¶0062-0063: route segments in different “manner, e.g. colour, width, style (dotted, solid, etc.), etc., than the remainder of the displayed route or portion”… “warning can be provided visually, e.g. as a graphical icon, a text message or the like, audibly and/or haptically”). 
Fischer further discloses:
the visual representation of the first navigational segment includes a visual 
indication of a safety characteristic of the first navigational segment, the safety characteristic associated with the respective mode of transportation (low bridge safety warning is shown as an example for first safety visual warning per fig. 12 from various other warning visuals as stated above; ¶0063-0062: “warning includes low bridge, steep incline, sharp curve, etc.”… ¶0135: “The user is warned that Tim Street includes a low bridge having a height of 4.5 m, and the destination is a dead-end street”… that is the visual warnings); and 
the visual representation of the second navigational segment includes a 
visual indication of a safety characteristic of the second navigational segment (dead end street warning is shown as an example for second safety visual warning per fig. 12 from various other warning visuals as stated above; ¶0063-0062: “warning includes low bridge, steep incline, sharp curve, etc.”… ¶0135: “The user is warned that Tim Street includes a low bridge having a height of 4.5 m, and the destination is a dead-end street”… that is the visual warnings).
	However, Fischer does not specifically disclose: 
wherein the visual representation of the first navigation segment and the 
visual representation of the second navigation segment are determined in accordance with a determination that the respective mode of transportation is a first mode of transportation; and 
in accordance with a determination that the respective mode of 
transportation is a second mode of transportation, different from the first mode of transportation: the visual representation of the first navigational segment does not include the visual indication of the safety characteristic of the first navigational segment; and the visual representation of the second navigational segment does not include the visual indication of the safety characteristic of the second navigational segment.
	Belvadi teaches:
wherein the visual representation of the first navigation segment and the 
visual representation of the second navigation segment are determined in accordance with a determination that the respective mode of transportation is a first mode of transportation (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, modify the navigation route based on the determined vehicle type; and display a portion of the modified navigation route associated with a current location of the vehicle and portion of the navigation route (first and/or second segment), the displayed portion of the navigation route providing speed limit information based on the determined vehicle type); and 
in accordance with a determination that the respective mode of 
transportation is a second mode of transportation, different from the first mode of transportation: 
the visual representation of the first navigational segment does not 
include the visual indication of the safety characteristic of the first navigational segment (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, Belvadi teaches displaying portion of the navigation route providing speed limit information based on vehicle type, this implies that speed limit information would be different depending on the vehicle type (mode of transportation), therefore, a second or different types of vehicles would trigger a display of speed limit information different from the first or another type of vehicle.); and 
the visual representation of the second navigational segment does 
not include the visual indication of the safety characteristic of the second navigational segment (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, Belvadi teaches displaying portion of the navigation route providing speed limit information based on vehicle type, this implies that speed limit information would be different depending on the vehicle type (mode of transportation) and portion of the navigation route (first and/or second segment), therefore, a second or different types of vehicles would trigger a display of speed limit information different from the first or another type of vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Fischer to incorporate the teachings of Belvadi wherein the visual representation of the first navigation segment and the 
visual representation of the second navigation segment are determined in accordance with a determination that the respective mode of transportation is a first mode of transportation; and in accordance with a determination that the respective mode of 
transportation is a second mode of transportation, different from the first mode of transportation: the visual representation of the first navigational segment does not include the visual indication of the safety characteristic of the first navigational segment; and the visual representation of the second navigational segment does not include the visual indication of the safety characteristic of the second navigational segment. This would be done to adequately help a user navigate through areas associated with driving restrictions based mode of transportation (vehicle type) (see Belvadi para 0002).  

RE claim 7:
 	Fischer discloses the method of claim 1.
 	Fischer further discloses wherein the safety characteristic of a respective navigational segment comprises a visual indication that the respective navigational segment includes (1) a road having one or more lanes accessible both to automobiles and bicycles, (2) a road accessible to automobiles at one or more of a speed or volume greater than a predetermined threshold, (3) a bike path, (4) a road accessible to automobiles at one or more of a speed or volume less than a predetermined threshold, (5) a bike lane, (6) a hill at an incline that exceeds a predetermined threshold, (7) or (8) information about modes of transportation permitted to access the respective navigational segment {(Visual icons 60 and 62 of fig. 8 identifies the reason why the portion is restricted and visual icons 65 and 66 which shows the location of the segment per ¶0132…which uses vehicle type profile dimensions + weight + maximum speed to display Icon for restricted segment to indicate which segments are too narrow for the width of the vehicle, contain a bridge that is too low for the height of the vehicle, include a bend that is too sharp, include an incline that is too steep, are prohibited for vehicles of a certain type, are prohibited for vehicles of a certain gross and/or axle weight,  and prohibited for vehicles carrying certain hazardous loads per ¶0125… ¶0108: vehicle may be a bicycle, a motorbike, a car or a boat…) that means the visual indication icons corresponds to at least a road accessible to automobiles at one or more of a speed or volume greater than a predetermined threshold (3) a bike path, (4) a road accessible to automobiles at one or more of a speed or volume less than a predetermined threshold, (6) a hill at an incline that exceeds a predetermined threshold (since maximum speed is included in vehicle profile) or (8) information about the modes of transportation permitted to access the respective navigational segment}.
With respect to claim 8, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 1 and is rejected for substantially the same reasons given for the respective method claim 1.


With respect to claim 14, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 7 and is rejected for substantially the same reasons given for the respective method claim 7. 
With respect to claim 15, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 1 and is rejected for substantially the same reasons given for the respective method claim 1. 
With respect to claim 21, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 7 and is rejected for substantially the same reasons given for the respective method claim 7. 

RE claim 22:
 	Fischer discloses the method of claim 1.
 Fischer do not specifically disclose 
wherein the visual indication of the safety characteristic of the first navigational segment is a first visual indication of a first safety characteristic of the first navigational segment, the visual representation of the first navigational segment includes the first visual indication of the first safety characteristic of the first navigational segment and a second visual indication of a second safety characteristic, different from the first safety characteristic, of the first navigational segment, and the first and second safety characteristics are associated with the respective mode of transportation.
Belvadi teaches
wherein the visual indication of the safety characteristic of the first navigational segment is a first visual indication of a first safety characteristic of the first navigational segment, the visual representation of the first navigational segment includes the first visual indication of the first safety characteristic of the first navigational segment (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, modify the navigation route based on the determined vehicle type; and display a portion of the modified navigation route associated with a current location of the vehicle and portion of the navigation route (first and/or second segment), the displayed portion of the navigation route providing speed limit information based on the determined vehicle type.), and a second visual indication of a second safety characteristic, different from the first safety characteristic, of the first navigational segment (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, modify the navigation route based on the determined vehicle type; and display a portion of the modified navigation route associated with a current location of the vehicle and portion of the navigation route (first and/or second segment), the displayed portion of the navigation route providing speed limit information based on the determined vehicle type.), and the first and second safety characteristics are associated with the respective mode of transportation (¶0027, ¶0039, ¶0040, ¶0042, ¶0055, ¶0068, and ¶0082, modify the navigation route based on the determined vehicle type; and display a portion of the modified navigation route associated with a current location of the vehicle and portion of the navigation route (first and/or second segment), the displayed portion of the navigation route providing speed limit information based on the determined vehicle type.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Fischer to incorporate the teachings of Belvadi wherein the visual indication of the safety characteristic of the first navigational segment is a first visual indication of a first safety characteristic of the first navigational segment, the visual representation of the first navigational segment includes the first visual indication of the first safety characteristic of the first navigational segment and a second visual indication of a second safety characteristic, different from the first safety characteristic, of the first navigational segment, and the first and second safety characteristics are associated with the respective mode of transportation. This would be done to adequately help a user navigate through areas associated with driving restrictions based mode of transportation (vehicle type) (see Belvadi para 0002).  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter) in view of US20130297201 by Van Hende (Van Hende hereafter).

RE claim 2:
 	Fischer discloses the method of claim 1.
 	Fischer wherein: 
in accordance with a determination to use a first vehicle for the respective mode of transportation, the navigation directions are first navigation directions (a first vehicle i.e. car is selected using the selection button of fig. 6 to generate routes of fig. 7-12, a second vehicle i.e. truck or van is selected using the selection button of fig. 6 to generate routes of 7-12); and 
in accordance with a determination to use a second vehicle, different from the first vehicle, for the respective mode of transportation (a first vehicle i.e. car is selected using the selection button of fig. 6 to generate routes of fig. 7-12, a second vehicle i.e. truck or van is selected using the selection button of fig. 6 to generate routes of 7-12).
Fischer as modified by Belvadi do not explicitly disclose the navigation directions are second navigation directions, different from the first navigation directions.
In the same field of endeavor, Van Hende teaches {¶0030: “Different types of biking can also be specified besides mountain bike and cycling, such as a city bike, a race bike, an electric bicycle or a motorbike. By specifying the exercise type 352, the personal navigation device 10 can limit the search for a suitable exercise route to only those that are appropriate for the chosen exercise type 352”… that means first and second navigation routes of fig. 6 (¶0024) are based on first and second bike which are vehicles}.
Accordingly, from the teaching of Van Hende, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer as modified by Belvadi to include the technique of using different navigation routes using different vehicle, in order to enhance user experience so the a person can enjoy unlimited number of exercise routes that are enjoyable and challenging (¶0011).
With respect to claim 9, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 2 and is rejected for substantially the same reasons given for the respective method claim 2. 
With respect to claim 16, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 2 and is rejected for substantially the same reasons given for the respective method claim 2. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter) in view of US20160375306 by GU (GU hereafter).

RE claim 3:
 	Fischer discloses the method of claim 1.
Fischer Further discloses 
in response to the sequence of one or more inputs corresponding to the request to display the navigation directions as explain in claim 1 above (displaying route to an input destination).
 	Fischer does not explicitly disclose
 		in accordance with a determination that a setting to record user activity data while navigating using the navigation directions is enabled, collecting user activity data, from a second electronic device in communication with the electronic device, as a user navigates using the navigation directions; and 
in accordance with a determination that the setting to record user activity 
data while navigating using the navigation directions is not enabled, forgoing collecting the user activity data as the user navigates using the navigation directions.  
GU teaches in response to route selection using a button 1012/1050: 
in accordance with a determination that a setting to record user activity data 
while navigating using the navigation directions is enabled, collecting user activity data, from a second electronic device in communication with the electronic device, as a user navigates using the navigation directions {workout recording is performed based on workout record setting 1330 from profile or using start button while working out on workout route, which is the determination to record user activity while navigating (¶0152-0154)… using an external device 20 such as a smart watch to capture user biometric information (¶0049-50) }; and 
in accordance with a determination that a setting to record user activity data 
while navigating using the navigation directions is enabled, forgoing collecting the user activity data as the user navigates using the navigation directions (¶0148: “recording a user's workout state and obtaining sensor information may be paused” using button 1130 on fig. 11 corresponds to a determination to not record user activity as user navigate; ¶0152-0154: recording workout 1330 is set in profile setting to capture workout information… that means recording would not occur unless setting is active, which also corresponds to determination  to not record user activity).
Accordingly, from the teaching of GU, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer to include the technique of selectively enable or disable workout activities recording, in order to optimize the device by reducing energy and memory usage, while would make the device more efficient and customizable.
With respect to claim 10, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 3 and is rejected for substantially the same reasons given for the respective method claim 3. 
With respect to claim 17, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 3 and is rejected for substantially the same reasons given for the respective method claim 3. 

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter) in view US20190003849 by Pahwa (Pahwa hereafter) and further in view of US20130132019 by Suzuno (Suzuno hereafter).

RE claims 4, 11, and 18:
 	Fischer discloses the method of claim 1.
 	Fischer discloses wherein the sequence of one or more inputs includes an audio input (¶0103: input device 204 can include a microphone and software for receiving input voice commands as well) and the method further comprises: 
in response to the sequence of one or more inputs providing an audio response navigational directions (¶0103: navigation device has voice input and output audible output via loudspeaker).
Fischer as modified by Belvadi do not explicitly disclose input directed to a virtual assistant of the electronic device.
In the same field of endeavor, Pahwa teaches inputs includes an audio input directed to a virtual assistant of the electronic device (¶0202: “A virtual assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry…and provide responses visually or audio”; ¶0217-0221 and fig. 7: user speech input is received by assistant, transmit to map server, to receive map data).
Accordingly, from the teaching of Pahwa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer as modified by Belvadi to include the technique of using a virtual assistant for navigation input and output, in order to improve user experience in the device so the user can save time when entering difficult address (¶0003). 
Fischer in view of Belvadi and Pahwa do not explicitly disclose before a user begins navigating using the navigation directions, providing an audio response indicating (1) road conditions associated with the navigation directions or (2) elevation information associated with the navigation directions.
In the same field of endeavor, Suzuno teaches before a user begins navigating using the navigation directions, providing an audio response indicating (1) road conditions associated with the navigation directions or (2) elevation information associated with the navigation directions (¶0057: “sound output unit 106 according to the present embodiment to output slope information on a route to be traveled by the bicycle 50 from a current location through sound”. Examiner notes that slope information of a route to be travelled corresponds to both road condition and elevation information).
Accordingly, from the teaching of Suzuno, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer as modified by in view of Pahwa to include the technique of providing audio summary of a road to be travelled before travelling, in order to improve user experience in the device so the user is more familiar with the routes, which will prevent the user from getting lost (¶0007). 
With respect to claim 11, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 4 and is rejected for substantially the same reasons given for the respective method claim 4. 
With respect to claim 18, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 3 and is rejected for substantially the same reasons given for the respective method claim 3. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter) and further in view of US20190178672 by Woolley (Woolley hereafter).

RE claims 5:
 	Fischer discloses the method of claim 1.
 	Fischer wherein: 
the request to display navigation directions includes a request for the navigation directions using a first mode of transportation (¶0044: “route generation may be carried out by a server, e.g. at the request of a navigation device” using mode of transport of fig. 6), 
displaying the navigation directions includes displaying a visual representation of the navigation directions on a map including a first respective segment accessible via the respective mode of transportation and a second respective segment not accessible via the respective mode of transportation (see fig. 8 and ¶0138: generated route include an accessible segment 58 and prohibited segments 59 + 61 for a vehicle), and a visual indication of a location at which the respective mode of transportation is not permitted (as shown in fig. 8, prohibited segments 59+61 are shown using dotted line), 
the first respective segment is displayed on the map with a visual characteristic having a first value, and the second respective segment is displayed on the map with the visual characteristic having a second value, different from the first value {see fig. 8 and ¶0138: first segment is displayed in solid line (that is the first value) and second segment is displayed in dotted line (that is the second) value; also see ¶0062: “display the detected segments of the route in a different manner, e.g. colour, width, style (dotted, solid, etc.)”}. 
Regarding “a visual indication of a location at which the respective mode of transportation is not permitted”, Fischer as modified by Belvadi do not explicitly disclose second mode of transport for the prohibited segment.
In the same field of endeavor, Woolley teaches a second mode of transport for prohibited segment {¶0037: Bike is carried to take shortcut such as stair; see  ¶0087-0088 and fig. 7+14: bike path of fig. 7 include shortcut 710, that utilize a second mode of transport (i.e. walking on stairs)}.
Accordingly, from the teaching of Woolley, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer as modified by Belvadi to include the technique of using two mode of transport for navigation, in order to make the device more efficient so a carrier can deliver packages faster.
With respect to claim 12, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 5 and is rejected for substantially the same reasons given for the respective method claim 5. 
With respect to claim 19, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 5 and is rejected for substantially the same reasons given for the respective method claim 5. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20200200551 by Fischer et al (Fischer hereafter) in view of US20180080788 by Belvadi Shankaraiah et al (Belvadi hereafter) and further in view of US20120259541 by Downey (Downey hereafter).

RE claim 6:
 	Fischer discloses the method of claim 1.
 	Fischer as modified by Belvadi do not explicitly disclose wherein: 
in accordance with a determination that a respective navigational segment of the navigation directions includes an elevation offset that satisfies one or more criteria, displaying the navigation directions includes displaying a visual indication of the elevation offset in association with the respective navigational segment.
	In the same field of endeavor, Downey teaches in accordance with a determination that a respective navigational segment of the navigation directions includes an elevation offset that satisfies one or more criteria, displaying the navigation directions includes displaying a visual indication of the elevation offset in association with the respective navigational segment (elevation profiles are determined and display in fig. 2 for different routes segments based on elevation changes from starting point to destination which is a criteria, see ¶0043-0046).
Accordingly, from the teaching of Downey, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fischer as modified by Belvadi to include the technique of displaying elevation changes along route segments, in order to improve user experience while performing a wide variety of fitness and sporting activities (¶0002).
With respect to claim 13, it is drawn to an electronic device comprising one or more programs stored in a memory and executed by a processor that recite substantially the same limitations as the respective method claim 6 and is rejected for substantially the same reasons given for the respective method claim 6. 
With respect to claim 20, it is drawn to a non-transitory computer-readable storage medium storing one or more programs and executed by a processor that recite substantially the same limitations as the respective method claim 5 and is rejected for substantially the same reasons given for the respective method claim 5. 

 Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667                
/RACHID BENDIDI/Primary Examiner, Art Unit 3667